DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon further review of the previous office action examiner has withdrawn the rejection and upon further search and consideration the claims have been rejected as presented below. The present amendment, filed on or after April 30th, 2021 has been entered. Claims
1-26 were pending. Claims 1, 6-9, and 13-26 have been amended. Claim 12 has been canceled. Thus, claims 1-11 and 13-26 are currently pending. Applicant’s amendment to the specification has remedied the objections set forth in the Non-Final Action mailed February 3rd, 2021. Applicant’s amendment to the drawings has partially remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims has partially remedied the 112(b) indefiniteness rejections set forth in the Non-Final Action. 
Drawings
The drawings are objected to because:
 Fig. 7 element 406 is being used to reference the user interface, however there is no corresponding reference in the specification. Reference number 406 has already been used to denote an opening in fig. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Interpretation
The term(s) “for”, “configured to”, “structured to allow”, and “structured to be” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 15 each structurally recite “the housing of the WCD”, however the housing of the WCD is only recited as an optional component of the carrying case system as a functional limitation of the carrying case in claim 1. Functionally reciting a limitation only requires that the structure must be capable of performing the function. In this specific case, the housing of the WCD has not been positively recited in independent claim 1 and thus in dependent claims 13 and 15 it is unclear how the housing of the WCD in the invention can be 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cascioli (US 2002/0162872 A1) in view of Amsler (US 2016/0166321 A1) 
Regarding claim 1, Cascioli teaches a carrying case (fig. 15 shoulder harness 30) for a wearable patient monitoring medical device system, comprising: a container (fig. 15 carrying compartment 44) with a front wall (fig. 15: formed by flaps 94 and 98), a rear wall (fig. 17 rear side 90), and a gusset that is coupled to the front wall the rear wall and is operative to separate the front wall from the rear wall to form a first side, a second side, and a bottom of the container (fig. 17: gusset is formed by flaps 94 to create the pocket for holding an object), the container being configured to receive a housing of a wearable cardio defibrillator (WCD) (the carrying compartment is functionally capable of receiving and holding a WCD); and an adjustable strap, the adjustable strap configured to be worn in various configurations on a body of a patient (fig. 17 adjustable straps 32 and 38); each of the first side and the second side of the gusset being configured to cover a portion of a side of the housing of the WCD and to expose another portion of the side of the housing of the WCD (fig. 17: see object having exposed sides and an exposed top portion), the front wall and rear wall including a plurality of fabric layers (fig. 17 see layers 94 and 98 for the front wall and layers 90 and 96 for the back .
However, in a similar carrying case, Amsler discloses a strap releasable coupled to two connection points inset from an edge of the rear wall (Para [0107] “Fasteners or hangers, such as clips 148, are attached to the ends of the carrier strap 146. The clips 148 may be c-shaped clips 148 having a c-shaped body 150 and a pivoting member 152 that is biased to a closed position to form a closed ring. When the parts 112, 114 are in the connected configuration, the clips 148 can be inserted through the aligned anchor holes 128, 140 of the tabs 126, 136” and fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cascioli to further include two connection points inset from an edge of the rear wall, the adjustable strap is removably coupled to the connection points as disclosed by Amsler as a way to help further secure the wearable carrying case on a user and to allow for detachability in case the device carrier needs to be cleaned or fixed.
Regarding claim 2, Cascioli further teaches wherein the adjustable strap comprises a first adjustable section and a second adjustable section (fig. 17 adjustable strap section 62 and adjustable strap 80). 
Regarding claim 4, Cascioli further teaches WAHC\67956AP_Fial docx-23-one or more straps coupled to the rear wall, the straps configured to hold one or more wires
Regarding claim 6, Cascioli further teaches a latching strap configured to hold a defibrillator of the wearable patient monitoring device system in the container (fig. 17 strap 96 holds the object in place inside the pouch).
Regarding claim 7, Cascioli further teaches one or more strap adjusters coupled to the adjustable strap (fig. 17 adjustable strap adjusters 62, 80, and 82).
Regarding claim 9, Cascioli further teaches a quick release coupling attached to the adjustable strap (fig. 17 locking clip 36 attached to the horizontal strap). 
Regarding claim 16, Cascioli in view of Amsler disclose the carrying case of claim 1, and Amsler further discloses wherein the carrying case is configured to enable while carrying the portion of the housing of the WCD: (i) removal of one or more batteries of the portion of the wearable patient monitoring medical device system (Amsler: Para [0096] “The battery opening 124 allows a user to remove or replace the battery from the defibrillator 1 without removing or detaching any portion of the case 110 from the defibrillator housing 3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cascioli in view of Amsler to further include wherein the carrying case is configured to enable while carrying the portion of the housing of the WCD: (i) removal of one or more batteries of the portion of the wearable patient monitoring medical device system as disclosed by Amsler as a way to for an individual to easily replace batteries for the defibrillator without removing any portion of the defibrillator housing.
Claim 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cascioli in view of Amsler and Van Huyssteen et al. (US Publication 2010/0193559 A1) herein after Van Huyssteen.
Regarding claim 3, Cascioli in view of Amsler disclose the carrying case of claim 1, but as described above do not explicitly include a pocket formed on the front wall of the container.
However, in a similar bodily worn carrying case, Van Huyssteen further discloses a pocket formed on the front wall of the container (fig. 4/5 pocket 32/pocket 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cascioli in view of Amsler to further include a pocket formed on the front wall of the container as disclosed by Van Huyssteen as a way to allow storage for tools or extra equipment for the WCD device, or patient medicines, or small notes about the WCD carrier device or the operation of the WCD. 
Regarding claim 26, Cascioli teaches a carrying case (fig. 15 shoulder harness 30) for a wearable patient monitoring medical device system, comprising: a container (fig. 15 carrying compartment 44) with a front wall (fig. 15: formed by flaps 94 and 98), a rear wall (fig. 17 rear side 90), and a gusset that is coupled to the front wall the rear wall and is operative to separate the front wall from the rear wall to form a first side, a second side, and a bottom of the container (fig. 17: gusset is formed by flaps 94 to create the pocket for holding an object), the container being configured to receive a housing of a wearable cardio defibrillator (WCD) (the carrying compartment is functionally capable of receiving and holding a WCD); and an adjustable strap, the adjustable strap configured to be worn in various configurations on a body of a patient (fig. 17 adjustable straps 32 and 38); one or more straps coupled to the rear wall, the straps configured to hold one or more wires (fig. 8: see straps 56 and 84);  and a quick release coupling attached to the strap (fig. 17 locking clip 36 attached to the horizontal strap); and one or more strap adjusters coupled to the adjustable strap (fig. 17 adjustable strap adjusters 62, 80, and 82); each of the first side and the second side of the gusset being configured to cover a portion of a side of the housing of the WCD and to expose another portion of the side of the housing of the WCD (fig. 17: see object having exposed sides and an exposed top portion), the front wall and rear wall including a plurality of fabric layers (fig. 17 see layers 94 and 98 for the front wall and layers 90 and 96 for the back wall), but does not explicitly teach two connection points inset from an edge of the rear wall; a pocket formed on the front wall of the container; and an adjustable strap removably coupled to the connection points.
However, Amsler discloses a strap releasable coupled to two connection points inset from an edge of the rear wall (Para [0107] “Fasteners or hangers, such as clips 148, are attached to the ends of the carrier strap 146. The clips 148 may be c-shaped clips 148 having a c-shaped body 150 and a pivoting member 152 that is biased to a closed position to form a closed ring. When the parts 112, 114 are in the connected configuration, the clips 148 can be inserted through the aligned anchor holes 128, 140 of the tabs 126, 136” and fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cascioli to further include two connection points inset from an edge of the rear wall, the adjustable strap is removably coupled to the connection points as disclosed by Amsler as a way to help further 
Furthermore, Van Huyssteen further discloses a pocket formed on the front wall of the container (fig. 4/5 pocket 32/pocket 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cascioli in view of Amsler to further include a pocket formed on the front wall of the container as disclosed by Van Huyssteen as a way to allow storage for tools or extra equipment for the WCD device, or patient medicines, or small notes about the WCD carrier device or the operation of the WCD. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cascioli in view of Amsler as applied to claim 1 above, and further in view of Cooper (US Patent 5,577,652).
Regarding claim 5, Cascioli in view of Amsler disclose the carrying case of claim 1, but do not explicitly disclose a handle coupled to the rear wall.
However, in a similar carrying case, Cooper discloses a handle coupled to the rear wall (fig. 1 handle 12).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cascioli in view of Amsler to further include a handle coupled to the rear wall as disclosed by Cooper as a way for the user to hold onto the case while securing the harness thereby reducing the likelihood of dropping and damaging the objects inside the carrying case. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cascioli in view of Amsler as applied to claim 7 above, and further in view of Kroll et al. (US Publication 2009/0057188 A1) herein after Kroll.
Regarding claim 8, Cascioli in view of Amsler disclose the carrying case of claim 7, but do not explicitly disclose that the one or more strap adjusters have a rubber coating.
However, Kroll discloses wherein the one or more strap adjusters have a rubber coating (Para [0020] “By way of example, the strap can be held by a loop when the carry case is closed. In one embodiment, the loop is fastened at the strap. In order to hold the strap in position, the loop can be turned over the opposing lateral walls that delimit the inside. By way of example, the loop can be a rubber-elastic strap, such as a textile strap”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cascioli in view of Amsler to further include wherein the one or more adjustable cinchers have a rubber coating as disclosed by Kroll as a way to provide lasting protection to the strap adjuster as rubber coatings are well known to provide insulated protection for materials that it is covering.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cascioli in view of Amsler as applied to claim 9 above, and further in view of Griffith (US Patent 4,757,804) herein after Griffith.
Regarding claim 10, Cascioli in view of Amsler disclose the carrying case of claim 9, but does not explicitly disclose wherein the quick release coupling has a rubber coating.
However, Griffith discloses wherein the quick release coupling has a rubber coating
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cascioli in view of Amsler to further include wherein the quick release coupling has a rubber coating as disclosed by Griffith as a way to provide a protecting coating for the quick release to prevent wear and tear of the quick release. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cascioli in view of Amsler as applied to claim 1 above, and further in view of Corley et al. (US Publication 2014/0303460 A1) herein after Corley.
Regarding claim 11, Cascioli in view of Amsler disclose the carrying case of claim 1, but does not explicitly disclose a belt clip coupled to the back wall.
However Corley discloses a belt clip coupled to the back wall (Para [0139] “The sensor device may be worn on the hip for convenience, using a belt clip or elastic strap”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cascioli in view of Amsler to further include a belt clip coupled to the back wall as disclosed by Corley to make the carrying case easily attachable to a patient’s hip therefore making the carrying case more securely fastened on the user so there is less likelihood that the carrying case with the objects inside sway back and forth as the user moves. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cascioli in view of Amsler as applied to claim 1 above, and further in view of Roach et al. (WO Publication 2012/063196 A2) herein after Roach.
Regarding claims 13 and 14, Cascioli in view of Amsler disclose the carrying case of claim 1 and Cascioli further discloses wherein the carrying case is structured to be worn on either side of the patient's body (fig. 9 depicts the left side of the user),WAHC\67956AP_Fnal docx-24- wherein the carrying case is further structured to allow a portion of the housing of the WCD to  be positioned in a first orientation and a second orientation in the carrying case, wherein the first orientation enables an communication screen of the portion of the housing of the WCD to be visible to the patient when the carrying case is worn on one side of the patient and the second orientation enables the communication screen to be visible to the patient when the carrying case is worn on the other side of the patient (Cascioli in view of Amsler includes the structure that allows for open areas of the wearable carrying case as shown from figs 15 and 17 Cascioli. As currently written, the claim does not require a WCD to be present only that the carrying case must allow for a WCD with particular features to be present and available to the patient which the current combination provides the structure for), but does not explicitly disclose that the case enables a cable attached to the portion of the wearable patient monitoring medical device to exit the carrying case through a rear-facing opening to the back of the patient to be connected to another component of the wearable patient monitoring medical device system.
However, Roach discloses a case that is structured with the portion of the side of the housing of the WCD enables a cable attached and to exit the carrying case through a rear-facing opening to the back of the patient to be connected to another component of the WCD (Para [0056] and fig. 6b).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified to carrying case of Cascioli in . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cascioli in view of Amsler as applied to claim 1 above, and further in view of Murphy et al. (US Publication 2016/0166321 A1) herein after Murphy.
Regarding claim 15, Cascioli in view of Amsler disclose the carrying case of claim 1, and further disclose the gusset separates the front wall from the rear wall on the first side, the second side, and the bottom, a top portion of the container being open to receive the housing of the WCD (The gusset in fig. 17 of Cascioli separates the front wall from the rear wall, creating the first side and the second side as well as a bottom portion of the carrying case as well as the top portion being open to receive the WCD), but do not explicitly disclose wherein the top surface of the container includes cutouts that expose an indicator of the portion of the wearable patient monitoring medical device system while the carrying case is worn by the patient.
However, Murphy discloses a top portion exposes a communication screen of the housing of the WCD while the carrying case is worn by the patient (Para [0166] “FIG. 11C is a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified to carrying case of Cascioli in view of Amsler to further include the top portion exposes a communication screen of the housing of the WCD while the carrying case is worn by the patient as disclosed by Murphy as a way to allow an individual to easily be able to see what mode the device is in or if it is one and functioning properly. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cascioli in view of Amsler as applied to claim 1 above, and further in view of Guldalian (US Publication 2012/0144551 A1).
Regarding claim 17, Cascioli in view of Amsler disclose the carrying case of claim 1, but does not explicitly disclose cable management loops configured to retain an excess portion of a cable connected to the portion of the housing of the WCD while the portion of the housing of the WCD is being carried in the carrying case.
However, Guldalian discloses cable management loops configured to retain an excess portion of a cable connected to the portion of the housing of the WCD while the portion of the housing of the WCD is being carried in the carrying case (Para [0046] “The electrodes 22 required for use during a medical treatment may be affixed to the interior side of the back panel 18 with all wiring fed through the corresponding orifices 24 prior to wearing the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cascioli in view of Amsler to further include cable management loops configured to retain an excess portion of a cable connected to the portion of the housing of the WCD while the portion of the housing of the WCD is being carried in the carrying case as disclosed by Guldalian as a way to prevent wires from moving or hanging off the body of the user or the carrying case. 
Claims 18, 19, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hulings (US Patent 6,065,154) in view of Glegyak et al. (US Patent 6,280,461) and Amsler. 
Regarding claim 18, Hulings teaches a wearable cardioverter defibrillator (WCD) system (fig. 1 support garments 10 and support holster 14 for a monitor-defibrillator 12), comprising: a defibrillator housing (fig. 1 monitor defibrillator 12); a carrying case with a container to hold the defibrillator housing (fig. 1 support holster 14 is shown in a pocket), the carrying case including: a container with a front wall, a rear wall, and a gusset that is coupled to the front wall and the rear wall and separates the front wall from the rear wall to form a first side, a second side, and a bottom of the container (fig. 1 depicts the holster 15 that has a front wall, rear wall and side gussets that connect the front and side wall together), the container being configured to receive the defibrillator housing (fig. 1 depicts the holster configured to receive the monitor-defibrillator 12), each of the first side and the second side of the gusset being configured to cover a portion of a side of the defibrillator housing and to expose another portion of the side of the defibrillator housing (fig. 1 depicts the holster 15 having exposed sides that allow for a portion of the monitor defibrillator to be exposed at a side portion and a top portion of the holster), each of the front wall and the rear wall including a plurality fabric layers (fig. 7b depicts a two layered front wall formed by the holster itself and the thigh strap 28. Fig. 8 shows the two connected to form a double layer. The rear side has two fabric layers from the holster itself and the strap 111 as shown in fig. 7a and 7b) and the adjustable strap configured to be worn in various configurations on a body of a patient (Column 7 lines 33-35 “The strap 111 linking the pocket 15 and the belt 20 may be folded over twice to adjust the placement of the pocket 15 in the high position”), but does not explicitly teach a discharge circuit in communication with the defibrillator housing, the discharge circuit configured to discharge a stored electrical charge through a body of a patient, a processor within the defibrillator housing, the processor in communication with the discharge circuit; and two connection points inset from an edge of the rear wall; and an adjustable strap removably coupled to the connection points, the adjustable strap configured to be worn in various configurations on a body of a patient.
However, in a similar WCD system, Glegyak discloses a discharge circuit in communication with the defibrillator housing (fig. 2 defibrillator module 22 and reservoir 30), the discharge circuit configured to discharge a stored electrical charge through a body of a patient (Column 5 lines 15-21 “Defibrillator 22 is electrically coupled to converter 20 using energy reservoir 30 for receiving the electrical energy at the final voltage from converter 20. Using the energy stored in reservoir 30, defibrillator 22 produces preprogrammed electrical pulses which can be applied to a patient via, for example, patient therapy electrodes 12a,12b”), a processor within the defibrillator housing, the processor in communication with the discharge circuit (fig. 2 energy delivery controller that includes memory 36, microcomputer 34, and programmable logic device 38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the WCD system of Hulings to further include a discharge circuit in communication with the defibrillator housing, the discharge circuit configured to discharge a stored electrical charge through a body of a patient, a processor within the defibrillator housing, the processor in communication with the discharge circuit as a way to provide the circuitry and controllers necessary to administer a therapeutic shock for a patient.
Furthermore, Amsler discloses a strap releasable coupled to two connection points inset from an edge of the rear wall (Para [0107] “Fasteners or hangers, such as clips 148, are attached to the ends of the carrier strap 146. The clips 148 may be c-shaped clips 148 having a c-shaped body 150 and a pivoting member 152 that is biased to a closed position to form a closed ring. When the parts 112, 114 are in the connected configuration, the clips 148 can be inserted through the aligned anchor holes 128, 140 of the tabs 126, 136” and fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Hulings and Glegyak to further include and two connection points inset from an edge of the rear wall; and an adjustable strap removably coupled to the connection points, as disclosed by Amsler as a way to help further secure the wearable carrying case on a user and to allow for detachability in case the device carrier needs to be cleaned or fixed.
Regarding claim 19, Hulings further teaches wherein the adjustable strap comprises a first adjustable section (fig. 1 adjustable shoulder straps 22) and a second adjustable section (adjustable waist belt 20).
Regarding claim 21, Hulings further teaches one or more straps coupled to the rear wall, the straps configured to hold one or more wires (fig. 7c strap 111 with retainer 110).  
Regarding claim 23, Hulings further teaches a latching strap configured to hold a defibrillator in the container (fig. 1 strap 31).  
Regarding claim 24, Hulings further teaches one or more strap adjusters coupled to the adjustable strap (fig. 1 adjustable straps 22 have adjusting means).
Regarding claim 25, Hulings further teaches a quick release coupling attached to the strap (fig. 5 buckle 87).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hulings (US Patent 6,065,154) in view of Glegyak et al. (US Patent 6,280,461) and Amsler, as applied to claim 18, and further in view of Van Huyssteen. 
Regarding claim 20, Hulings in view of Glegyak and Amsler disclose the carrying case of claim 18, but as described above do not explicitly include a pocket formed on the front wall of the container.
However, in a similar bodily worn carrying case, Van Huyssteen further discloses a pocket formed on the front wall of the container (fig. 4/5 pocket 32/pocket 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the WCD system of Hulings in view of Glegyak and Amsler to further include a pocket formed on the front wall of the . 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hulings (US Patent 6,065,154) in view of Glegyak et al. (US Patent 6,280,461) and Amsler, as applied to claim 18, and further in view of Cooper. 
Regarding claim 22, Hulings in view of Glegyak and Amsler disclose the carrying case of claim 18, but do not explicitly disclose a handle coupled to the rear wall.
However, in a similar carrying case, Cooper discloses a handle coupled to the rear wall (fig. 1 handle 12).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Hulings and Glegyak and Amsler to further include a handle coupled to the rear wall as disclosed by Cooper as a way for the user to hold onto the case while securing the harness thereby reducing the likelihood of dropping and damaging the objects inside the carrying case. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792